2015 UT App 45
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                    Plaintiff and Appellee,
                                v.
                   WILLIAM RICKER FERGUSON,
                   Defendant and Appellant.

                             Opinion
                        No. 20130005-CA
                     Filed February 26, 2015

         Third District Court, West Jordan Department
             The Honorable Terry L. Christiansen
                         No. 111400013

           Nathalie S. Skibine, Attorney for Appellant

       Sean D. Reyes and Deborah L. Bulkeley, Attorneys
                         for Appellee

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
  which JUDGE JOHN A. PEARCE and SENIOR JUDGE RUSSELL W.
                    BENCH concurred.1


CHRISTIANSEN, Judge:

¶1      Defendant William Ricker Ferguson appeals his conviction
after a jury trial for one count of insurance fraud, a second degree
felony. We affirm.




1. The Honorable Russell W. Bench, Senior Judge, sat by special
assignment as authorized by law. See generally Utah R. Jud. Admin.
11-201(6).
                          State v. Ferguson


                         BACKGROUND

¶2      In 2009, Defendant operated a business that used several
lasers for cosmetic procedures, including scar reduction and hair
removal.2 In May 2009, cable installers working near Defendant’s
business struck a sprinkler line, causing the basement to flood.
Defendant and his business manager immediately entered the
basement and noticed that the water had reached a depth of about
an inch and a half. The water drained from the basement through
a drain in the floor, resulting in only minor property damage. None
of Defendant’s lasers were located in the basement at the time of
the flooding.

¶3     In the days following the flooding, Defendant repeatedly
asked his business manager to write a statement describing the
property damage for insurance purposes. Defendant requested that
his business manager specifically state “that there were lasers in the
basement that were damaged.” Defendant even offered the
business manager “a cut” of the insurance proceeds if she agreed
to do so. But the business manager refused Defendant’s repeated
requests.

¶4     The owner of the cable-installation company eventually filed
a claim with his insurance company on Defendant’s behalf for the
replacement cost of the lasers. To obtain proof of the lasers’ value
for the claim, Defendant contacted the laser manufacturer and
requested that the manufacturer provide a quote for the
replacement cost of the lasers. The laser manufacturer prepared the
requested quote, which set forth the replacement cost of a new
laser and stated that the lasers had been damaged beyond repair.
The manufacturer gave the invoice to Defendant, who then
submitted the invoice to the insurance company.




2. Because we are reviewing a jury verdict, “we examine the
evidence and all reasonable inferences drawn therefrom in a light
most favorable to the verdict, and we recite the facts accordingly.”
State v. Kruger, 2000 UT 60, ¶ 2, 6 P.3d 1116.




20130005-CA                       2                 2015 UT App 45
                          State v. Ferguson


¶5      A claims adjuster and an investigator employed by the
insurance company investigated Defendant’s claim. Both the
adjuster and the investigator sought Defendant’s and the laser
manufacturer’s cooperation in securing evidence of the damaged
lasers. After neither Defendant nor the manufacturer cooperated
with the investigation, the insurance company denied Defendant’s
claim.

¶6    In January 2011, the State charged Defendant with one count
of insurance fraud pursuant to Utah Code section 76-6-521.
Defendant was tried by a jury. At the close of the State’s case,
Defendant moved for a directed verdict. The trial court denied
Defendant’s motion. The jury found Defendant guilty, and he
appeals.


              ISSUE AND STANDARD OF REVIEW

¶7     The sole issue on appeal is whether the trial court erred by
denying Defendant’s motion for a directed verdict. In ruling on the
motion, the trial court determined that Utah’s insurance-fraud
statute does not require the State to prove that a defendant
pursued a fraudulent claim to the point it could reasonably be
expected to be paid by the insurer. But see State v. Wilson, 710 P.2d
801, 803 (Utah 1985). Defendant’s argument that the trial court
misinterpreted the insurance-fraud statute presents a question of
law, which we review for correctness. See Salt Lake City v.
Christensen, 2007 UT App 254, ¶ 7, 167 P.3d 496.


                             ANALYSIS

¶8     Defendant argues that the trial court erred by denying his
motion for a directed verdict on the charge of insurance fraud.
Following the close of the State’s case, defense counsel moved for
a directed verdict, arguing that the State failed to present sufficient
evidence to show that Defendant had “presented a claim” to the
insurer for payment. See Utah Code Ann. § 76-6-521(1)(b)(i)(A)
(LexisNexis 2008). “A person commits a fraudulent insurance act




20130005-CA                       3                  2015 UT App 45
                          State v. Ferguson


if that person with intent to defraud . . . presents, or causes to be
presented, any oral or written statement or representation . . . as
part of or in support of a claim for payment or other benefit
pursuant to an insurance policy . . . .” Id. Defendant premised this
argument on State v. Wilson, in which the Utah Supreme Court held
that “one who causes a [false or fraudulent] claim ‘to be presented’
must have at least pursued a company’s claim procedure to the
point where the insurance company would reasonably be expected
to pay a claim on the basis of the defendant’s oral or written
submittals.” 710 P.2d 801, 803 (Utah 1985). Defendant argued that
the State failed to prove that Defendant pursued his claim to the
point where Sharp’s insurance company would reasonably have
been expected to pay on the claim. The trial court rejected
Defendant’s argument, explaining that post-Wilson amendments to
the insurance-fraud statute rendered the supreme court’s analysis
in Wilson inapplicable to Defendant’s case.

¶9      On appeal, Defendant again asserts that because the State
failed to produce evidence that Defendant “pursue[d] a claim to the
point where the ‘insurance company would reasonably be expected
to pay a claim on the basis of [his] oral or written submittals,’” the
trial court erred by not granting his request for a directed verdict.
(Quoting Wilson, 710 P.2d at 803.) Defendant argues that the plain
language of the insurance-fraud statute and the legislative history
behind the post-Wilson amendments to that statute demonstrate
that the supreme court’s holding in Wilson “remains binding on the
trial court and on this court despite an esthetic rearrangement of
the relevant language in the fraudulent insurance act statute.”
Therefore, in evaluating Defendant’s claim, we analyze both the
version of the insurance-fraud statute in effect at the time
Defendant submitted the invoice to Sharp’s insurer and the version
in effect when the supreme court decided Wilson.

¶10 When we engage in “statutory interpretation, our primary
goal is to effectuate the intent of the [Utah] Legislature.” LeBeau v.
State, 2014 UT 39, ¶ 20, 337 P.3d 254. “The best evidence of the
Legislature’s intent is the statute’s plain language.” Id. “We
presume that the [L]egislature used each word advisedly and give




20130005-CA                       4                 2015 UT App 45
                          State v. Ferguson


effect to each term according to its ordinary and accepted
meaning.” Id. (alteration in original) (citation and internal quotation
marks omitted). Additionally, we interpret statutes to give
meaning to all parts, and avoid rendering portions of the statute
superfluous. Id. “We resort to legislative history and other
interpretive tools only if the statute’s plain meaning cannot be
discerned from its text.” Reynolds v. Bickel, 2013 UT 32, ¶ 10, 307
P.3d 570.

¶11 The primary evidence supporting the State’s allegation that
Defendant committed insurance fraud is the invoice Defendant
submitted to the insurance company. The version of the insurance-
fraud statute under which Defendant was charged provides in
relevant part,

       A person commits a fraudulent insurance act if that
       person with intent to defraud:
       ...
       (b) presents, or causes to be presented, any oral or
       written statement or representation:
              (i)(A) as part of or in support of a claim
              for payment or other benefit pursuant
              to an insurance policy, certificate, or
              contract;
              . . . and
              (ii) knowing that the statement or
              representation contains false or
              fraudulent information concerning any
              fact or thing material to the claim . . . .

Utah Code Ann. § 76-6-521(1) (LexisNexis 2008). Defendant
disputes neither that he acted with intent to defraud when he
submitted the invoice to Sharp’s insurance company nor that he
presented the invoice in support of his claim for the replacement
value of the lasers knowing that they had not in fact been
damaged. Rather, he contends that Wilson’s holding that a
defendant must have pursued a claim to a point where the insurer
would reasonably be expected to pay “is still supported by the
plain language of the [current] statute.”




20130005-CA                       5                  2015 UT App 45
                          State v. Ferguson


¶12 The prior version of the statute, as interpreted by the
supreme court in Wilson, provided,

       Every person who presents, or causes to be
       presented, any false or fraudulent claim, or any proof
       in support of any such claim, upon any contract of
       insurance for the payment of any loss, or who
       prepares, makes or subscribes any account, certificate
       of survey, affidavit or proof of loss, or other book,
       paper or writing, with intent to present or use the
       same, or to allow it to be presented or used, in
       support of any such claim is punishable as in the
       manner prescribed for theft of property of like value.

Utah Code Ann. § 76-6-521 (Allen Smith Co. 1978). In analyzing
this prior version of the insurance-fraud statute, the Utah Supreme
Court focused on the acts that would satisfy “presentment” of a
fraudulent claim. Wilson, 710 P.2d at 802–03. The court first
observed that “the critical language of the statute is ‘[e]very person
who presents, or causes to be presented, any false or fraudulent
claim.” Id. at 802. Because the statute did not provide a definition
for what constitutes “presentment of a claim,” the court used the
insurance company’s practices “as a guide to when a claim is
deemed presented.” Id. at 803. Ultimately, the court held that “one
who causes a claim ‘to be presented’ must have at least pursued a
company’s claim procedure to the point where the insurance
company would reasonably be expected to pay a claim.” Id.

¶13 Notably absent from the analysis in Wilson is any discussion
of the alternative form of insurance fraud prohibited by the statute:
presenting, or causing to be presented, “any proof in support of
any [false or fraudulent] claim.” Utah Code Ann. § 76-6-521 (Allen
Smith Co. 1978). Defendant asserts that this omission is of no
consequence, arguing that “[t]he ‘claim, or any proof in support of
such a claim’ language from the version of the statute the court
analyzed in [Wilson] is redundant because no fraudulent claim
could be presented without some kind of proof in support of such
a claim.” However, principles of statutory interpretation require
both this court and the Utah Supreme Court to “give meaning to all




20130005-CA                       6                 2015 UT App 45
                          State v. Ferguson


parts” of a statute and avoid “rendering portions of the statute
superfluous.” LeBeau, 2014 UT 39, ¶ 20 (citation and internal
quotation marks omitted). We therefore must reject Defendant’s
argument that the statute’s prohibitions on presenting a fraudulent
claim and presenting proof in support of such a claim criminalize
the same conduct. Accordingly, we conclude that Wilson does not
stand for the proposition that “presentment” of proof in support of
a fraudulent claim requires a defendant to pursue a claim to the
point where it can be expected to be paid—a question that was
neither addressed nor answered by the Wilson court.

¶14 This distinction is important because the plain language of
the version of the insurance-fraud statute under which Defendant
was charged no longer speaks in terms of presenting a fraudulent
claim. Rather, the statute criminalizes presenting, with fraudulent
intent, “any oral or written statement or representation . . . as part
of or in support of a claim for payment,” which the defendant knows
contains false information material to the claim. Utah Code Ann.
§ 76-6-521(1) (LexisNexis 2008) (emphasis added). Thus, the
conduct criminalized by the current version of the statute is most
closely analogous not to the claim-presentment issue analyzed in
Wilson, but to the “proof in support” issue that the court left
unresolved.3 We therefore conclude that Wilson does not control


3. Defendant asserts that the amendment of the statute was merely
an “esthetic rearrangement” of the statutory language and that the
amended statute simply “concisely criminalizes the same conduct:
the presentation of a claim that includes fraudulent
misrepresentations.” However, absent evidence of contrary
legislative intent, we presume that when the legislature chooses to
modify a statute, the “amendment is intended to change existing
legal rights.” See Madsen v. Borthick, 769 P.2d 245, 251–52 & n.11
(Utah 1988). Aside from eliminating the reference to presenting a
fraudulent claim, the amended statute expands the range of
prohibited conduct from presenting “proof in support of [a
fraudulent] claim” to presenting “any oral or written statement” as
part of or in support of a claim, fraudulent or not, so long as the
defendant acts with the intent to defraud and knowledge of a
                                                      (continued...)



20130005-CA                       7                 2015 UT App 45
                          State v. Ferguson


the outcome in this case and does not require reversal of the trial
court’s ruling.

¶15 Defendant has failed to explain how the plain language of
the amended insurance-fraud statute requires the State to prove
that Defendant pursued the insurance claim to the point of
payment. Neither has Defendant advanced any other argument for
overturning the trial court’s ruling. We therefore conclude that
Defendant has failed to demonstrate error in the trial court’s denial
of his motion for a directed verdict.


                          CONCLUSION

¶16 The plain language of the insurance-fraud statute no longer
requires that a person present a complete fraudulent or false
insurance claim in order to commit the crime. Thus, the Utah
Supreme Court’s interpretation of the claim-presentation element
under the prior version of the insurance-fraud statute is not
applicable to this case because the State charged and Defendant
was tried under the amended statute. Because Defendant premised
his motion for a directed verdict solely on this interpretation of the
prior version of the statute, and because Defendant has not argued
that the trial court erred in any other way, we affirm the trial
court’s denial of Defendant’s motion.




3. (...continued)
misrepresentation. Compare Utah Code Ann. § 76-6-521 (Allen
Smith Co. 1978), with Utah Code Ann. § 76-6-521(1) (LexisNexis
2008). We therefore cannot agree with Defendant that the
amendment of the statute was purely stylistic.



20130005-CA                       8                 2015 UT App 45